People v Perez (2022 NY Slip Op 03533)





People v Perez


2022 NY Slip Op 03533


Decided on June 1, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
FRANCESCA E. CONNOLLY
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2019-12903
 (Ind. No. 2514/18)

[*1]The People of the State of New York, respondent,
vRene Perez, appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Rhea A. Grob, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barry E. Warhit, J.), rendered October 16, 2019, convicting him of robbery in the third degree, attempted assault in the second degree, and grand larceny in the fourth degree, upon his plea of guilty, and sentencing him to indeterminate terms of imprisonment of three to six years on the conviction of robbery in the third degree, two to four years on the conviction of attempted assault in the second degree, and two to four years on the conviction of grand larceny in the fourth degree, with the sentences to run consecutively to each other.
ORDERED that the judgment is modified, on the law, by providing that the term of imprisonment imposed on the conviction of grand larceny in the fourth degree shall run concurrently with the term of imprisonment imposed on the conviction of robbery in the third degree; as so modified, the judgment is affirmed.
As the People correctly concede, the sentence imposed on the defendant's conviction of grand larceny in the fourth degree must be modified to run concurrently with the sentence imposed on the conviction of robbery in the third degree (see Penal Law § 70.25[2]; People v Dean, 8 NY3d 929; People v Parks, 95 NY2d 811, 814-815; People v Powell, 187 AD3d 611; People v Robinson, 178 AD3d 861; People v Smith, 244 AD2d 583).
LASALLE, P.J., CONNOLLY, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court